Case 19-50073        Doc 88   Filed 03/16/21   Entered 03/16/21 16:22:40             Page 1 of 2




UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT                                                                              -:-.·. i"1
                                                                                ·.·..•.·.' · nii •.. (:·•
                                                                           ~·         ~   1.~. -.:. ~~~·-"'-   >_(    ·,'




---------------------------------------x                              , t! '"~.       r: :;'"~_~,,.~ Ti:'t c~~:~·:·;        ,·t   '   .·
                                                                                                                     '_,I;            !
In re:                                           Chapter 7

DIANE McDOUGALL,                                 Case No. 19-50073 (JAM)

                    Debtor
---------------------------------------x          March 12, 2021


                      REPORT OF SMALL/UNCLAIMED DIVIDENDS

         The undersigned trustee reports:

              The dividend(s) payable to the creditor(s) listed in Exhibit A hereto
              is (are) in an amount less than that Specified in Bankruptcy Rule
              3010.
---"--'X.__   More than ninety (90) days have passed since the final distribution.
              I have made a reasonable effort to locate those creditors who did
              not cash their checks within 90 days or whose checks were
              returned undeliverable. The dividend(s) payable to the creditor(s)
              listed in Exhibit A hereto remain unclaimed.

     Pursuant to Bankruptcy Rule 3010 or 3011, as applicable, and 11 U.S.C.
§347(a), the undersigned trustee remits herewith a check in the total amount
shown on Exhibit A for deposit into the United State Treasury, pursuant to
chapter 129 of title 28.                       /              ; (_________ .


DATED:              March 12, 2021.                     t
                                                 Richard M. Coan, Trustee (ct06376)
                                                 Coan, Lewendon, Gulliver
                                                 & Miltenberger, LLC
                                                 495 Orange Street
                                                 New Haven, CT 06511
                                                 Telephone: (203) 624-4756
                                                 Facsimile: (203) 865-3673
                                                 rcoa n@coa n lewendon. com
Case 19-50073    Doc 88   Filed 03/16/21   Entered 03/16/21 16:22:40      Page 2 of 2



                                    EXHIBIT A

Case Name:      Diane McDougall

Case Number:     19-50073 (JAM)


                                           Distrib.         Small         Unclaimed
Name and Address          Claim No.        Amount          Dividend        Dividend
Diane McDougall                        $290,653.93           N/A         $290,653.93
444 Bedford Street
#lE
Stamford, CT 06901




TOTAL AMOUNT REMITTED TO CLERK:                        $           N/A   $ 290,653.93
